         Case 1:14-cv-00857-TSC Document 149 Filed 10/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                           )
AMERICAN EDUCATIONAL RESEARCH                              )
ASSOCIATION, INC.,                                         )
                                                           )
AMERICAN PSYCHOLOGICAL ASSOCIATION,                        )
INC.,                                                      )
                                                           )
and                                                        )
                                                           )    Case No. 1:14-cv-00857 (TSC)
NATIONAL COUNCIL ON MEASUREMENT IN                         )
EDUCATION, INC.                                            )
                                                           )
                       Plaintiffs-Counterdefendants,       )
                                                           )
               v.                                          )
                                                           )
PUBLIC.RESOURCE.ORG, INC.,                                 )
                                                           )
                       Defendant-Counterclaimant.          )
                                                           )



               STIPULATION AND ORDER OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a) and (c),

the parties to this case stipulate and request an order as follows:


       1.      Plaintiffs, American Educational Research Association, Inc., American

               Psychological Association, Inc. and National Council on Measurement in

               Education, Inc., voluntarily dismiss their claim and this action against defendant,

               Public.Resource.Org, Inc. with prejudice.

       2.      In light of paragraph 1, defendant Public.Resource.Org, Inc.’s counterclaims shall

               be dismissed as moot.

       3.      Each party is to bear its own costs and expense of suit.
        Case 1:14-cv-00857-TSC Document 149 Filed 10/14/20 Page 2 of 2




      Counsel for Plaintiffs is authorized to file this stipulation on behalf of Defendant.

                    Respectfully submitted this 14th day of October 2020,

PUBLIC.RESOURCE.ORG, INC.                           AMERICAN EDUCATIONAL RESEARCH
                                                    ASSOCIATION, INC., AMERICAN
By:     /s/ Andrew P. Bridges                       PSYCHOLOGICAL ASSOCIATION, INC.
Andrew P. Bridges (D.C. Bar No. AR0002)             and NATIONAL COUNCIL ON
abridges@fenwick.com                                MEASUREMENT IN EDUCATION, INC.
Matthews B. Becker (pro hac vice)
mbecker@fenwick.com                                 By:     /s/ Clifton S. Elgarten
FENWICK & WEST LLP                                  John I. Stewart, Jr. (D.C. Bar No. 913905)
555 California Street, 12th Floor                   Clifton S. Elgarten (D.C. Bar No. 366898)
San Francisco, CA 94104                             Amanda S. Berman (D.C. Bar No. 497860)
Telephone: (415) 875-2300                           Crowell & Moring LLP
                                                    1001 Pennsylvania Avenue, N.W.
Corynne McSherry (pro hac vice)                     Washington, D.C. 20004-2595
corynne@eff.org                                     Telephone: (202) 624-2500
Mitchell L. Stoltz (D.C. Bar No. 978149)            celgarten@crowell.com
mitch@eff.org
ELECTRONIC FRONTIER FOUNDATION                      Counsel for Plaintiffs-Counterdefendants
815 Eddy Street
San Francisco, CA 94109
Telephone: (415) 436-9333

David Halperin (D.C. Bar No. 426078)
davidhalperindc@gmail.com
1530 P Street NW
Washington, DC 20005
Telephone: (202) 905-3434

Counsel for Defendant-Counterclaimant




                 SO ORDERED on this ____ day of ______________, 2020



                        _____________________________________
                             The Honorable Tanya S. Chutkan
                               United States District Judge




                                                2
